™

Case 1:19-cr-00144-AKH Document 13 Filed 03/08/19 Page 1of5

5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- eee eee eee ee LLL
UNITED STATES OF AMERICA

- Vv. - SUPERSEDING INDICTMENT
MICHOLS ORSINI QUINTERO, S3

betendant. - 1 OCRIM L144

COUNT ONE
(Conspiracy to Violate and Evade the Foreign Narcotics Kingpin
Designation Act and the Kingpin Act Regulations)

The Grand Jury charges:

1, From at least in or about February 2017, up to and
including in or about March 2019, in the Southern District of New
York, Venezuela, Turkey, Russia, the Dominican Republic, and
elsewhere, and in an offense begun and committed out of the
jurisdiction of any particular state or district of the United
States, MICHOLS ORSINI QUINTERO, the defendant, and others known
and unknown, at least one of whom is expected to be first brought
to and arrested in the Southern District of New York, knowingly
and willfully combined, conspired, confederated, and agreed
together and with each other to violate one or more of the

provisions of the Foreign Narcotics Kingpin Designation Act

(“Kingpin Act”) and related Kingpin Act regulations.

 

   

USDC SDNY |
DOCUMENT
ELECTRONICALLY FILED
DOC#:
DATEL FIL ED: MAR 0 04 2010

 
  
  

|
|
!

ORIGINA|

ss]
Case 1:19-cr-00144-AKH Document 13 Filed 03/08/19 Page 2 of 5

2. It was a part and an object of the conspiracy that
MICHOLS ORSINI QUINTERO, the defendant, and others known and
unknown, would and did engage and attempt to engage in transactions
and dealings by a United States person, and within the United
States, in property and interests in property of one or more
foreign persons designated as Specially Designated Narcotics
Traffickers by the Secretary of the Treasury pursuant to Title 21,
United States Code, Section 1904(b), in violation of Title 21,
United States Code, Section 1904(c)(1), and Title 31, Code of
Federal Regulations, Sections 598.203(a) and 598.406.

3. It was further a part and an object of the
conspiracy that MICHOLS ORSINI QUINTERO, the defendant, and others
known and unknown, would and did engage and attempt to engage in
transactions and dealings by a United States person, and within
the United States, that evaded and avoided, and had the effect of
evading and avoiding, one or more of the prohibitions contained in
the Kingpin Act, in violation of Title 21, United States Code,
Section 1904(c)(2), and Title 31, Code of Federal Regulations,
Section 598.204.

4, It was further a part and an object of the
conspiracy that MICHOLS ORSINI QUINTERO, the defendant, and others
known and unknown, would and did engage and attempt to engage in

transactions and dealings by one or more United States persons who

 
Case 1:19-cr-00144-AKH Document 13 Filed 03/08/19 Page 3 of 5

were officers, directors, and agents of an entity -- to wit, an
agent of American Charter Services LLC and an agent of SVMI
Solution LLC -- and within the United States, in property and
interests in property of one or more foreign persons designated as
Specially Designated Narcotics Traffickers by the Secretary of the
Treasury pursuant to Title 21, United States Code, Section 1904(b),
in violation of Title 21, United States Code, Sections 1904(c) (1)
and 1906(a) (2), and Title 31, Code of Federal Regulations, Sections
598.203(a) and 598.406.

5. It was further a part and an object of the
conspiracy that MICHOLS ORSINI QUINTERO, the defendant, and others
known and unknown, would and did engage and attempt to engage in
transactions and dealings by one or more United States persons who
were officers, directors, and agents of an entity -- to wit, an
agent of American Charter Services LLC and an agent of SVMI
Solution LLC -- and within the United States, that evaded and
avoided, and had the effect of evading and avoiding, one or more
of the prohibitions contained in the Kingpin Act, in violation of
Title 21, United States Code, Sections 1904(c) (2) and 1906(a) (2),

and Title 31, Code of Federal Regulations, Section 598.204.

 
Case 1:19-cr-00144-AKH Document 13 Filed 03/08/19 Page 4 of 5

Overt Act

6. In furtherance of the conspiracy and to effect the
illegal objects thereof, MICHOLS ORSINI QUINTERO, the defendant,
committed the following overt act, among others:

a. In or about April 2018, ORSINI QUINTERO
transported a Specially Designated Narcotics Trafficker designated
pursuant to the Foreign Narcotics Kingpin Designation Act.

(Title 21, United States Code, Sections 1904(c)(1)-(2) and
1906(a) (1)-(2); Title 18, United States Code, Section 3238;

Title 31, Code of Federal Regulations, Sections 598.203 (a),
598.204, and 598.406.)

Vd Mole CeNbu.S. Bemor

OREPERSON GEOFFREY &/ BERMAN
United States Attorney

 
Case 1:19-cr-00144-AKH Document 13 Filed 03/08/19 Page 5 of 5

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— Ve -_
MICHOLS ORSINI QUINTERO,

Defendant.

 

SUPERSEDING INDICTMENT

 

(21 U.S.C. §§ 1904, 1906; and
18 U.S.C. § 3238.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

A Aa
pte”

A) Lt LL SY

 
